DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 the meaning of “about” (three instances), in claims 6,7, and 8 the meaning of the word “about”, in claims 9, the meaning of the word “about”, in claim 14 the meaning of the word “about” (two instances),  in claim 15 the meaning of the word “about” (three instances), in claim 20 the meaning of “about” (two instances) is unclear as to its metes and bounds. It would appear that in view of the word “about” claim 1 could be met by a first laser source emitting a laser beam with a wavelength greater than 1.11 microns and a second laser source emitting a laser beam with a wavelength less than 1.11 microns. Claims 2-5,10,11,12,13 are indefinite solely because they depend from claims directly or indirectly from claims that are indefinite.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “translation mechanism configured to move the first beam and the second beam simultaneously” in claim 4.  The word “mechanism” is a generic placeholder followed by the functional phrase “configured to move the first beam and the second beam simultaneously” that does not recite sufficient structure to perform the function.  The preceding word “translation” is non-structural.  The disclosed embodiments of the translation mechanism in the instant specification  are mirrors (elements 84,86) and AOD (element 94) and motor(s) for moving the stage. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of instant application:
1. A thermal processing system, comprising:
a stage;
a first laser source emitting a first light energy having a wavelength less than about 1.11 um;

a first optical assembly that directs the first light energy onto the stage as a first beam;
a second laser source emitting a second light energy having a wavelength greater than about 1.11 um; and a second optical assembly that directs the second light energy onto the stage as a second beam having an area on the stage less than an area of the first beam, the second beam having a first dimension on the stage that is at least about ten times greater than a second dimension of the second beam
Claim 1 of U.S. Patent No. 9,839,076:
1.  A thermal processing system, comprising: 
a stage; 
a first source of a first continuous-wave radiation having a wavelength of at least about 1.2 µm;
a first optical assembly to shape the first radiation into a first beam onto a first area of the stage having a first dimension extending along a first axis and a second dimension longer than the first dimension extending along a second axis transverse to the first axis; a second source of a second continuous-wave radiation of visible light having a wavelength less than about 1 µm; and a second optical assembly to shape the second radiation into a second beam onto a second area of the stage that surrounds the first area.

2. The thermal processing system of claim 1, wherein the first and second laser sources and the first and second optical assemblies are configured to direct the first laser beam and second beam onto the stage simultaneously.
5.  The thermal processing system of claim 1, wherein first and second sources and the first and second optical assemblies are configured to direct the first and beam and the second beam onto the stage concurrently.
3.  The thermal processing system of claim 2, wherein a center of the area of the first beam coincides with a center of an area of a second beam.
 Claim 6 of US 9,839,876.
6. The thermal processing system of claim 1, wherein a center of the first area substantially coincides with a center of a second area.
4.  The thermal processing system of claim 2, further comprising a translation mechanism configured to move the first beam and the second beam simultaneously.
Claim 2 of US. Patent No. 9,839,876.
2.  The thermal processing system of claim 1 further comprising: a translation mechanism to scan the first and second laser beams relative to the stage while the second laser beam surrounds the first beam.
5.  The thermal processing system of claim 4, wherein the second dimension is parallel to direction of movement of the second beam.
6.  The thermal processing system of claim 1, wherein the second dimension is about 500 µm or less.
Claim 1 of U.S. Patent No. 9,839,876.
Claim 9 of the instant application:
9.  A thermal processing system, comprising:
a stage;
a first laser source emitting a first continuous-wave light energy having a first wavelength;
a first optical assembly that directs the first continuous-wave light energy to the stage as a first beam;
a second laser source emitting a second continuous-wave light energy having a second wavelength; and
a second optical assembly that directs the second continuous-wave light energy to the stage as a second beam having an area on the stage less than an area of the first beam, the second beam having a first dimension on the stage that is at least about ten times greater than a second dimension of the second beam .
Claim 1 of U.S. Patent No. 9,839,976:
1. A thermal processing system comprising: 
a stage;
a first source of a first continuous-wave radiation having a wavelength of at least about 1.2 µm;
a first optical assembly to shape the first radiation into a first beam onto a first area of the stage having a first dimension extending along a first axis and a second dimension longer than the first dimension extending along a second axis transverse to the first axis; a second source of a second continuous-wave radiation of visible light having a wavelength less than about 1 µm; and a second optical assembly to shape the second radiation into a second beam onto a second area of the stage that surrounds the first area.
Claim 10 of the instant application: 
10. The thermal processing system of claim 9, wherein the first and second laser sources and the first and second optical assemblies are configured to direct the first beam and the second beam onto the stage simultaneously.
Claim 5 of US Patent No. 9,839,976
5.The thermal processing system of claim 1, wherein first and second sources and the first and second optical assemblies are configured to direct the first and beam and the second beam onto the stage concurrently.
Claim 11 of the instant application:
11.  The thermal processing system of claim 10, wherein a center of the area of the first beam coincides with a center of the area of the second beam.
Claim 6 of US 9,839,876.
6. The thermal processing system of claim 1, wherein a center of the first area substantially coincides with a center of a second area.
Claim 12 of the instant application:
12.  The thermal processing system of claim 10, further comprising a translation mechanism configured to move the first beam and the second beam simultaneously.
Only claim 1 of U.S. Patent No. 9,839,876 in view of Tanaka (955). Tanaka (955) teaches moving the stage (see paragraph 118).
Claim 13 of the instant application:
13. The thermal processing system of claim 12, wherein the second dimension is parallel to a direction of movement of the second beam, and wherein the second dimension is about 500 µm or less.
Tanaka (955) teaches a parallel movement (via raster scanning as shown in figure 3) and a dimension of less than 500 microns (see paragraphs 24 and 25) .





Claims 1-6,9-13,15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,6,2,1,1,1  respectively of U.S. Patent No. 9,839,976 in view of  Tanaka in U.S. Patent Application Publication No. 2004/0119955.  Claim 1 of U.S. Patent No. 9,839,976 discloses a stage, a first source of radiation (comparable to the second laser source of the instant application), a first optical assembly (comparable to the second optical assembly recited in claim 1 of the instant application), a second  source of visible light (and therefore comparable to the first laser source in claim 1 of the instant application) and a second optical system (comparable to the first optical system recited in claim 1 of the instant application.  Claim 1 of U.S. Patent No. 9,839,976 does not disclose that the sources of radiation are lasers or having a laser beam with a greater area than the other beam and a dimension on the stage that is at least ten times greater than the other beam.  Tanaka teaches radiation sources that are lasers (see paragraphs 32 and 33) and one laser beam with greater area than the other (see Fig. 1A and 1B) and a dimension LY1 of 50 mm (see paragraph 24) that is more than 10 times greater than dimension Ly2 of 100 microns (see paragraph 25).  It would have been obvious to adapt claim 1 of U.S. Patent No. 9,839,976 in view of Tanaka (955) to crystallize the semiconductor film.  Regarding claim 2 of the instant application the word “simultaneously” is synonymous with the word “concurrently” in claim 5 of U.S. Patent No. 9,839,976.  Regarding instant claim 3, claim 6 of U.S. Patent No. 9,839,976 discloses wherein a center of the first area substantially coincides with a center of the second area.  Regarding instant claim 4, claim 2 of U.S. Patent No. 9,839,976 discloses a translation mechanism.  Regarding claim 5, having a movement parallel to a second dimension of a laser beam is taught by the raster movement in figure 3 of Tanaka(955).  Regarding claim 6, Tanaka (955) teaches having Lx1 has a size as small as 30 µm.  Regarding claim 9, of the instant application, Claim 1 of U.S. Patent No. 9,839,976 does not disclose that the sources of radiation are lasers or having a laser beam with a greater area than the other beam and a dimension on the stage that is at least ten times greater than the other beam.  Tanaka teaches radiation sources that are lasers (see paragraphs 32 and 33) and one laser beam with greater area than the other (see Fig. 1A and 1B) and a dimension LY1 of 50 mm (see paragraph 24) that is more than 10 times greater than dimension Ly2 of 100 microns (see paragraph 25).  It would have been obvious to adapt claim 1 of U.S. Patent No. 9,839,976 in view of Tanaka (955) to crystallize the semiconductor film.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tanaka (955).  Tanaka (955) discloses a stage (element 107, see paragraph 65), a first laser source (e.g. see paragraph 32, a titanium sapphire laser or an excimer has a wavelength less than 1.1 microns), a first optical assembly (element 103 or 112 in figure 2), a second laser source (e.g. see paragraph 33 a carbon dioxide laser known to have a wavelength greater than 1.1 microns (in fact usually 10.6 microns) and a second optical assembly (the other of element 103 or 112 in figure 2) with one laser beam with greater area than the other (see Fig. 1A and 1B) and a dimension LY1 of 50 mm (see paragraph 24) that is more than 10 times greater than dimension Ly2 of 100 microns (see paragraph 25).  The laser sources are directed concurrently at least when the pulsed laser is emitting a laser pulse. Regarding claim 5, the movement of the stage(see paragraph 118) effectively moves both laser beams.   Regarding claim 6, Tanaka discloses a dimension as small as 20 microns (see paragraphs 24,25).
Allowable Subject Matter
Claims 7,8,14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-13,15-19 would be allowable upon filing a proper terminal disclaimer and deleting the word “about” throughout the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761